Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Perkins et al. (US 9877549 B2).
In regards to claim 1, Perkins teaches a modular device comprising: a housing having an upper side (235), a lower side (side opposite 235 (220)), and a sidewall having a first opening (320) (Figures 13A-13C); an attachment tab to attach the modular device to a second modular device at the upper side (Figure 15 (205 on both ends of the securing devices channels)); and a latch disposed within the housing (Figure 16A-B), wherein the latch is incorporated by way of a flange (245): a main body having a second opening (225) aligned with the first opening to receive an anti-theft device; a latch arm (240) extending from the main body to control an engagement of the attachment tab with the second modular device; and a latch unlocking tab exposed at the lower side to control a position of the latch (Column 51, lines 9-33).
In regards to claim 2, Perkins teaches the sidewall being perpendicular to the upper side and to the lower side (Figure 13C (320)).
In regards to claim 3, Perkins teaches the case where the latch is in an unlocked position, the attachment tab is retracted into the housing (Column 18, line 30-36), and wherein when the latch is in a 
In regards to claim 4, Perkins teaches an insertion of the anti-theft device via the second opening disables the latch from changing positions (Column 18, lines 13-18).
In regards to claim 5, Perkins teaches the upper side includes a recessed region to receive a lower side of the second module device when the modular device is attached to the second modular device (Column 18, line 30-36; Column 17, lines 28-40).
In regards to claim 12, Perkins teaches a modular device comprising: a housing having an upper side (235) , a lower side (side opposite 235 (220)), and a sidewall having a first opening (320) (Figures 13A-13C); an attachment tab to attach the modular device to a second modular device at the upper side (Figure 15 (205 on both ends of the securing devices channels)); and a latch disposed within the housing (Figure 16A-B), wherein the latch is incorporated by way of a flange (245): a main body having a second opening (225) aligned with the first opening to receive an anti-theft device; a latch arm (240) extending from the main body to control an engagement of the attachment tab with the second modular device; and a latch unlocking tab exposed at the lower side to control a position of the latch (Column 51, lines 9-33).  Furthermore, the latch unlocking member is engaged with the main body to a control position of the latch (Column 3, lines 48-57), wherein the latch unlocking member includes a latch unlocking tab exposed at the first opening (Column 6, lines 32-53).  A latch securing member is engaged with the latch unlocking member, with the latch securing member including a third opening that s aligned with the second opening to receive an anti-theft device (Column 6, lines 32-53; Column 51, lines 34-49).
In regards to claim 13, Perkins teaches the sidewall being perpendicular to the upper side and to the lower side (Figure 13C (320)).
In regards to claim 14, Perkins teaches the case where the latch is in an unlocked position, the attachment tab is retracted into the housing (Column 18, line 30-36), and wherein when the latch is in a locked position, the attachment tab is exposed outside of the housing via opening of the upper side (Column 17, line 63- Column 18, line 2).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US 9877549 B2) in view of Ludl (US 6698851 B1).
In regards to claim 6, Perkins fails to teach the lower side includes a third opening to receive an attachment tab of a third modular device.  Ludl on the other hand teaches a control system built packaging of the modules allow a variable number of modules to be vertically stacked together to form a variably sized control system. There is a module having a housing which engages the housing of an abutting module in a physically locked relationship, based upon four locking elements. There are modular units (16, 18, 20) which can be joined vertically by having two interlocking control units in the front of each module and two interlocking control units in the back of each module. Placed above the uppermost intermediate module is a top module (12) for the control unit. Placed below the lowermost intermediate module is a bottom module (14) for the control unit (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ludl with Perkins in order to enable securing a plurality of modules/electronic devices in order to avoid unwanted tampering or theft.
In regards to claim 7, Perkins teaches a modular device comprising: a housing having an upper side, a lower side, and a sidewall having a first opening, wherein the upper side includes a recessed region (Column 18, line 30-36; Column 17, lines 28-40), and wherein the lower side includes a protruded region(); an attachment tab extending towards the recessed region to attach the modular device to a second modular device ((Figure 15 (205 on both ends of the securing devices channels))); and a latch 
Perkins fails to teach a latch unlocking tab exposed at the protruded region to control a position of the latch, wherein the protruded region is to be received in a recessed region of a third modular device when the modular device is attached to the second modular device.  Ludl on the other hand teaches a control system built packaging of the modules allow a variable number of modules to be vertically stacked together to form a variably sized control system. There is a module having a housing which engages the housing of an abutting module in a physically locked relationship, based upon four locking elements. There are modular units (16, 18, 20) which can be joined vertically by having two interlocking control units in the front of each module and two interlocking control units in the back of each module. Placed above the uppermost intermediate module is a top module (12) for the control unit. Placed below the lowermost intermediate module is a bottom module (14) for the control unit (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ludl with Perkins in order to enable securing a plurality of modules/electronic devices in order to avoid unwanted tampering or theft. 
In regards to claim 8, Perkins modified teaches the sidewall being perpendicular to the upper side and to the lower side (Figure 13C (320)).
In regards to claim 9, Perkins modified teaches the case where the latch is in an unlocked position, the attachment tab is retracted into the housing (Column 18, line 30-36), and wherein when the latch is in a locked position, the attachment tab is exposed outside of the housing via opening of the upper side (Column 17, line 63- Column 18, line 2).
In regards to claim 10, Perkins modified teaches an insertion of the anti-theft device via the second opening disables the latch from changing positions (Column 18, lines 13-18).
In regards to claim 11, Perkins modified via Ludl teaches a control system built packaging of the modules allow a variable number of modules to be vertically stacked together to form a variably sized control system. There is a module having a housing which engages the housing of an abutting module in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685